Citation Nr: 0830252	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  03-08 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than 
January 25, 1989, for an award of service connection for 
post-traumatic stress disorder (PTSD) with a 100 percent 
evaluation.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel








INTRODUCTION

The veteran served on active duty from February 1970 to 
May 1972.  

This matter came to the Board of Veterans' Appeals on appeal 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  In that rating decision, the RO granted service 
connection for PTSD effective January 25, 1989, with a 
100 percent rating from that date.  The veteran filed a 
notice of disagreement stating he disagreed with the RO 
decision assigning an effective date for the award of service 
connection and a total rating from January 25, 1989.  The RO 
issued a statement of the case, and the veteran perfected his 
appeal.  

In a decision dated in August 2005, the Board denied 
entitlement to an effective date earlier than 
January 25, 1989, for an award of service connection for PTSD 
with a 100 percent evaluation.  The veteran appealed the 
Board decision to the United States Court of Appeals for 
Veterans Claims.  In a decision dated in February 2008, the 
Court set aside the Board decision and remanded to the Board 
the matter of entitlement to an effective date earlier than 
January 25, 1989, for an award of service connection for 
PTSD.  In July 2008, the veteran submitted additional 
evidence and argument, and the case is now before the Board 
for further appellate consideration.  


FINDINGS OF FACT

1.  The RO received the veteran's claim of service connection 
for PTSD on December 23, 1980, and in a document received at 
the RO in May 1981 the veteran described stressful 
experiences in service, including having witnessed the U.S. 
ammunition dump in Qui Nhon, Vietnam, as it was being blown 
up.  

2.  In a rating decision dated in February 1982, the RO 
denied service connection for PTSD on the basis that the 
veteran did not have a PTSD diagnosis.  The veteran filed a 
notice of disagreement and the RO issued a statement of the 
case, but the veteran did not perfect his appeal.  

3.  In January 1989, the veteran sought to reopen the claim 
for service connection for PTSD, and after determining that 
new and material evidence had been received to reopen the 
claim, the RO, in a November 2001 decision, granted service 
connection for PTSD with a 100 percent rating effective the 
date of receipt of the application to reopen the claim.  

4.  In granting the claim, VA relied in part on service 
department documents including a U.S. Army Operational 
Report-Lessons Learned report and a Senior Officer 
Debriefing Report, both dated in 1971, which documented an 
attack on the Qui Nhon Ammunition Supply Point in April 1971 
and casualties caused by the attack, which were provided to 
VA by the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) in February 1998.  

5.  There is medical evidence that the veteran's PTSD has 
existed since December 1980 and that he has been totally 
disabled from PTSD since that time.  


CONCLUSION OF LAW

Because the grant of service connection of PTSD relied in 
part on the service department records dated in 1971 and 
received after the RO first decided the claim in 
February 1982, and there is medical evidence that the 
veteran's PTSD was present and totally disabling from the 
date of receipt of the initial claim, the criteria for an 
effective date of December 23, 1980, for the grant of service 
connection for PTSD have been met with a 100 percent rating 
from that date.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(c) (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008) and 38 C.F.R. § 3.159 (2007).  In 
this case, the Board concludes that no further notice or 
assistance is required as the outcome of the Board's decision 
is favorable to the veteran, and no prejudice to the veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384. 393 (1993).  In July 2008, the veteran 
submitted additional evidence to the Board without a wavier 
of consideration of that evidence by the RO.  As the Board's 
decision if favorable to the veteran, its referral to the RO 
is not required.  38 C.F.R. § 20.1304 (c) (2007).  

The RO received the veteran's claim for service connection 
for PTSD on December 23, 1980.  In a January 1981 letter, the 
RO requested that the veteran describe the life threatening 
situation for which he was claiming PTSD and submit medical 
evidence of psychiatric exams or treatment since discharge 
from service.  

In May 1981, the veteran submitted a statement regarding his 
experiences in Vietnam.  He reported that he used to stand up 
during guard duty, and during stand by, he witnessed the U.S. 
ammunition dump in Qui Nhon, Vietnam, as it was being blown 
up.  At a VA psychiatric examination in January 1982, veteran 
reported his most traumatic experience in Vietnam having 
occurred when the ammunition depot at Qui Nhon was blown up, 
and he reported nightmares, sleep problems, avoidance of 
activities that reminded him of Vietnam, and occasionally 
isolating himself.  He also complained of memory and 
concentration impairment and stated he felt continually 
nervous.  He reported that following his tour of duty in 
Vietnam, he had used numerous drugs, but that prior to 
service he had no problems with drug abuse.  The psychiatrist 
said that based on the veteran's history, particularly in 
reference to his drug abuse following his Vietnam service, it 
appeared that the veteran experienced adverse emotional 
effects as the result of his Vietnam experience.  The 
physician said that his opinion the veteran did not meet the 
criteria for PTSD.  The Axis I diagnoses were mixed substance 
abuse, now in remission, and atypical anxiety disorder.  

In a rating decision dated in February 1982, the RO denied 
service connection for PTSD on the basis that the veteran did 
not have a PTSD diagnosis.  The veteran filed a notice of 
disagreement and the RO issued a statement of the case, but 
the veteran did not perfect his appeal.  

In January 1989, the veteran submitted a formal application 
to reopen his PTSD service connection claim, and the RO sent 
a letter asking the veteran for new and material evidence.  
The RO determined the claim was reopened after the veteran 
submitted an October 1991 report from a private psychiatrist 
who diagnosed the veteran as having PTSD.  While the claim 
was pending, USASCRUR, in February 1998, provided service 
department documents including a U.S. Army Operational 
Report-Lessons Learned report and a Senior Officer 
Debriefing Report, both dated in 1971, which documented an 
attack on the Qui Nhon Ammunition Supply Point in April 1971 
and casualties caused by the attack.  After a series of 
remands, the RO, in its November 2001 rating decision granted 
service connection for PTSD rated 100 percent disabling from 
January 25, 1989, the date of the veteran's claim to reopen.  
The veteran's disagreement with the effective date led to 
this appeal.  

During the pendency of this appeal, VA revised 38 C.F.R. 
§ 3.156(c) with the stated purpose to include clarification 
of the regulation to reflect current practices.  See New and 
Material Evidence, 70 Fed. Reg. 35,388 (proposed rule 
Supplementary Information June 20, 2005).  As revised, 
38 C.F.R. § 3.156(c) states that if VA receives or associates 
with the claims file relevant official service department 
records that existed and had not been associated with the 
claims file when VA first decided the claim, VA will 
reconsider the claim.  38 C.F.R. § 3.156(c)(1).  The 
regulation further states that such records include, but are 
not limited to, service records that are related to a claimed 
in-service event, injury, or disease, regardless of whether 
such records mention the veteran by name as long as other 
requirements are met.  38 C.F.R. § 3.156(c)(1)(i).  This does 
not apply to records that VA could not have obtained when it 
decided the claim because the records did not exist when VA 
decided the claim or because the claimant failed to provide 
sufficient information for VA to identify and obtain the 
records from the respective service department, the Joint 
Services Records Research Center, or from any other official 
source.  38 C.F.R. § 3.156(c)(1)(2).

Based on review of the records outlined above, the Board 
finds that the provisions of 38 C.F.R. § 3.156(c) (2007) are 
applicable in this case.  This is because the service 
department records provided by USACRUR in 1998 existed in 
1971 and as of February 1982, when the RO denied the 
veteran's initial claim for service connection for PTSD, he 
had provided the RO with a stressor statement pertaining to 
the ammunition dump explosion verified by the then-existing 
service department records.  

Having determined that 38 C.F.R. § 3.156(c) is applicable, 
the original claim is to be reconsidered, and the regulation 
goes on to state in pertinent part that an award based all or 
in part on the service department records obtained as 
described above is effective on the date entitlement arose or 
the date VA received the previously decided claim, whichever 
is later.  38 C.F.R. § 3.156(c)(3) (2007).  In addition, the 
regulation contemplates a retroactive evaluation and states 
that a retroactive evaluation of the disability resulting 
from disease or injury subsequently service connected on the 
basis of the new evidence from the service department must be 
supported by medical evidence.  38 C.F.R. § 3.156(c)(4) 
(2007).  Where such records clearly support the assignment of 
a specific rating over a part of the entire period of time 
involved, a retroactive evaluation will be assigned 
accordingly, except as it may be affected by the filing date 
of the original claim.  Id.  

In support of his claim of entitlement to an earlier 
effective date for the award of service connection for PTSD 
with a 100 percent rating, the veteran submitted a July 2008 
letter from a VA psychiatrist.  The psychiatrist stated the 
veteran had been treated at a VA clinic and VA Medical Center 
for PTSD for several years.  The psychiatrist further stated 
that he had reviewed the veteran's records of past treatment 
and with this information, as well as his own knowledge and 
treatment of the veteran, felt that it is as likely as not 
that the veteran's PTSD condition has existed since December 
of 1980 and that it is also as likely as not that he had been 
totally disabled secondary to PTSD since that time, that is, 
December 1980.  

The record does not otherwise include a diagnosis of PTSD 
earlier than 1991, which was from a private psychiatrist, 
although it did include a reference to possible PTSD in a VA 
medical record in January 1989.  There are, however, very few 
records in the claims file that address the veteran's 
psychiatric status in the 1980s.  The October 1991 letter 
report from the private psychiatrist who diagnosed the 
veteran as having PTSD did note that veteran had had 
difficulty with crowds and other people since returning from 
Vietnam and since service discharge had worked a total of 
approximately 12 months.  In the October 1991 report, the 
psychiatrist said it was his conclusion that the veteran was 
totally disabled from PTSD and he could not imagine the 
veteran being able to work and maintain a 40-hour week in any 
job.  This is consistent with the history given at the 
January 1982 VA psychiatric examination where it was noted 
that the veteran had not worked in about three years; that 
examiner diagnosed the veteran as having atypical anxiety 
disorder and said it appeared the veteran experienced adverse 
emotional effects as a result of his Vietnam experience.  

The rating criteria for PTSD as in effect during the 1980s 
provided for a 100 percent rating if the veteran was 
demonstrably unable to obtain or retain employment because of 
his PTSD.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1980).  Weighing the July 2008 letter from the VA 
psychiatrist who reviewed the record and has treated the 
veteran against the January 1982 examination report, the 
Board finds the evidence in relative equipoise.  Resolving 
all doubt in favor of the veteran, the Board finds that the 
July 2008 letter serves as medical evidence that the 
veteran's PTSD has existed since December 1980 and that he 
has been totally disabled from PTSD since that time.  The 
Board therefore concludes that the criteria for an effective 
date of December 23, 1980, the date of receipt of the initial 
PTSD service connection claim, for the grant of service 
connection for PTSD have been met with a 100 percent rating 
from that date.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(c) (2007).  






ORDER

An effective date of December 23, 1980, for an award of 
service connection for post-traumatic stress disorder (PTSD) 
with a 100 percent evaluation is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


